Citation Nr: 0703372	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-21 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a skin disease, to 
include chloracne due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty service from May 1968 to December 
1969.

This matter was previously before the Board of Veterans' 
Appeals (Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The Board remanded the claim in March 
2005.  In December 2005, after the case was returned to the 
Board, the Board found that new and material evidence had 
been presented to reopen a previously denied claim.  The 
claim was remanded again for development on the merits.  

The veteran testified before the undersigned Veterans Law 
Judge via video conference technology in December 2004.  A 
transcript of the hearing is of record.


FINDING OF FACT

A skin disease, to include chloracne due to herbicide 
exposure, is not of service origin; chloracne was not 
manifested to a compensable degree within one year of the 
date of last possible exposure on active military service, 
nor is any current skin disease related to any incident of 
service.


CONCLUSION OF LAW

A skin disease, to include chloracne due to herbicide 
exposure, was not incurred in or aggravated by service nor 
may chloracne be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  The veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claim by 
correspondence dated in December 2003, March 2005, January 
2006 and April 2006.  In the January 2006 letter, the AMC 
requested that he provide additional information about 
sources of treatment he had referred to in earlier documents.  
He did not provide any additional information.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
The March 2006 letter to the veteran complied with this 
requirement.  The Board finds the available medical evidence 
is sufficient for an adequate determination.  Although the 
veteran's representative challenges the adequacy of the most 
recent VA examination, the Board finds that the examination 
satisfactorily addresses the issue in this claim and fully 
complies with the remand instructions.  This dermatology 
examination was conducted by a physician as required by the 
BVA remand.  Further attempts to obtain additional evidence 
would be futile.  There has been substantial compliance with 
all pertinent VA law and regulations, and to move forward 
with this claim would not cause any prejudice to the 
appellant.

II.  Service Connection for a Skin Disease

The veteran served in Vietnam during the Vietnam War.  Based 
on his service, he is presumed to have been exposed to Agent 
Orange.  He contends that service connection is warranted for 
chloracne or related skin disease.  However, because 
treatment records show no such condition for many years 
following service, no competent evidence relates any current 
skin disease to service, and chloracne was not present to a 
compensable degree within a year of the date of last possible 
exposure in service, the claim must be denied.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303(a), 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain chronic diseases 
may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
active service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2006).  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

38 U.S.C.A. § 1116 (West 2002) provides that a veteran who 
served in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975, is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange) if he has one of the listed Agent 
Orange presumptive diseases.

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).  These diseases must become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy must become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA

Service medical records, including a May 1968 induction 
physical examination report and a December 1969 separation 
physical examination report, are negative for complaints or 
findings related to skin disease, rash or chloracne.  The 
veteran has submitted treatment records of a comrade who was 
treated for a cyst and a boil while stationed in Vietnam.  He 
contends that he suffered similar cysts.  

A report of VA examination dated in March 1970 reveals no 
complaints or findings related to the skin.  Private 
treatment records from J.C., M.D., show that the veteran had 
a cyst on his arm in 1983 which he reported had been present 
for five years.  In 1987, he had a cyst removed from his 
right forearm.  The cyst had reportedly been present for 10 
years.  

VA treatment records show reported occasional skin rashes and 
colorless bumps under skin in March 1998.  Examination in May 
1998 revealed occasional eczema.  In December 1998, he 
underwent dermatology evaluation for what was considered a 
probable fatty lipoma on the face.  A December 2000 clinic 
note reflects that the skin lesions were most likely fatty 
lipomas.  In July 2001, he reported during an examination 
that he had multiple skin lesions and cysts excised.  It was 
noted that he had a cyst removed six months earlier.  
Physical examination showed him to be tanned and to have 
multiple scars.  

In a VA dermatology clinic noted dated in October 2004, the 
veteran reported that he had cysts since 1969.  He reported 
that he had a total of 13 cysts excised all over his body, 
starting in 1970.  He was observed to be in no acute 
distress.  The skin showed no evidence of malignancy on 
examination of the head, neck, scalp, chest, abdomen, back, 
extremities or fingers.  There were multiple comedones 
especially behind the ears, multiple cystic papules on the 
face, forehead, and ears; the back was relatively spared.  
The assessment was cystic acne consistent with chloracne.  
Tretinoin cream was prescribed.  

The veteran underwent a VA dermatology examination in May 
2006.  The examiner reviewed the claims folder and noted the 
veteran's contention that he had chloracne secondary to Agent 
Orange exposure in Vietnam.  The examiner noted the 
aforementioned personal medical history of cysts since 
December 1969, with 13 removal procedures since 1970.  The 
veteran reported he was using the Tretinoin cream on and off.  
He was not using it when he spent time out in the sun.  
Physical examination revealed the skin to be similar to what 
it looked like in October 2004.  There were small cystic 
papules on the face, particularly on the forehead above both 
eyebrows and in the area of the cheeks and a few scattered 
papules on the neck.  The area involved exposed skin surface.  
It was about 1% of the total body surface area.  The lesions 
were mostly small, 1 to 2 mm in diameter.  The veteran was 
quite tan which made the lesions less noticeable.  The 
examiner advised the veteran of the risks of tanning and to 
limit his sun exposure.  The impression and diagnosis was 
cystic acne which was observed to be, as stated by the 
dermatologist in October 2004, consistent with chloracne.  
The veteran was reportedly sent for photographs.  

The veteran alleges that his current skin disease is a result 
of being exposed to Agent Orange while in service in Vietnam.  
Although the record shows that the veteran served in Vietnam 
and is presumed to have been exposed to Agent Orange during 
that time, and chloracne is a disability for which 
presumptive service connection is allowed according to 38 
C.F.R. § 3.309(e), there is no competent medical evidence of 
a skin problem before 1983.  Service medical records and a 
1970 VA examination report show no complaints or findings.  
Further, although the veteran asserted in 1983 that a cyst 
had been present for five years, this is the first medical 
documentation of any skin disorder.  Although the veteran has 
later stated that he has had skin lesions removed since 1970, 
there is no medical support for this assertion.  In fact, the 
lack of a notation of a skin abnormality or even a complaint 
in the 1970 examination report tends to refute this 
assertion.  Thus, although there may be chloracne present, 
the preponderance of the evidence is against a finding that 
there was chloracne manifest to a compensable degree within a 
year of the date of last possible exposure in service.  
Therefore, service connection for chloracne is not warranted 
on a presumptive basis as due to Agent Orange exposure.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  In this regard, again, the 
veteran's service medical records show that at both induction 
and separation he had no skin abnormalities, complaints or 
diagnoses.  In addition, the first evidence of a diagnosis or 
observation of cysts is in 1983, many years after service.  
There is no medical evidence of record that shows that the 
veteran's skin disease is related to his service.  Clearly, 
there is no evidence of either a chronic disease in service 
or continuity of symptomatology since service.  VA examiners 
have acknowledged that he has a condition consistent with 
chloracne, but they have not opined that it is related to 
service.  The Board finds no competent evidence of a nexus 
between the current skin disorder, variously characterized as 
chloracne and fatty lipoma, and service.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

The veteran's lay opinion as to the etiology of his disorder 
is not competent medical evidence required to establish 
service connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Therefore, service connection is not 
warranted for a skin disease, to include chloracne due to 
herbicide exposure on a presumptive basis or a direct basis.


ORDER

Service connection for a skin disease, to include chloracne 
due to herbicide exposure, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


